373 F.3d 1383
ALLTEL COMMUNICATIONS, INC., Plaintiff-Counter-Defendant-Appellee,v.CITY OF MACON, Defendant-Counter-Claimant-Appellant.
No. 02-15969.
United States Court of Appeals, Eleventh Circuit.
June 23, 2004.

Thomas C. James, III, James, Bates, Pope & Spivey, Macon, GA, for City of Macon.
Adam Scott Katz, Nisbet S. Kendrick, III, Womble, Carlyle, Sandridge & Rice, PLLC, Atlanta, GA, for Alltel Communications, Inc.
Robert J. Middleton, Jr., Albany, GA, for Amicus Curiae Georgia Municipal Corp.
Appeal from the United States District Court for the Middle District of Georgia (No. 01-00182-CV-4-CAR-5); C. Ashley Royal, Judge.
Before ANDERSON and BIRCH, Circuit Judges, and PROPST*, District Judge.
PER CURIAM:


1
The procedural history, facts and issues in this case are summarized in our previous opinion in which we certified a dispositive question of state law to the Supreme Court of Georgia. Alltel Communications v. City of Macon, 345 F.3d 1219 (11th Cir.2003). We have received the answer of the Supreme Court of Georgia. City of Macon v. Alltel Comm., Inc., 277 Ga. 823, 596 S.E.2d 589 (2004). That answer being consistent with the declaration and final judgment of the district court, we hereby affirm that judgment.


2
AFFIRMED.



Notes:


*
 Honorable Robert B. Propst, United States District Judge for the Northern District of Alabama, sitting by designation